SAVOY, Judge.
With the exception of the parties plaintiff in the instant case, the issues are identical with the issues involved in the case of Arrington et al. v. McCarty et al., La.App., 136 So.2d 119, decided by us on this date.
For the reasons assigned in the case of Mrs. Arrington et al. v. McCarty et al., supra, we rescind the order of the trial *123court denying the appellants the right to a jury trial on the ground that the request was not timely made, and we remand this case to the trial court for further proceedings not inconsistent with the views expressed in the case of Arrington v. McCarty, supra. Costs of this appeal are to be paid by appellees.
Reversed and remanded.
On Application for Rehearing.
En Banc. Rehearing denied.